Citation Nr: 0513393	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  01-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than August 30, 
2000, for the grant of service connection for Meniere's 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel









INTRODUCTION

The veteran had active military service from September 1961 
to October 1977. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
seeking an effective date earlier than August 30, 2000, for 
the grant of service connection of Meniere's disease.

The veteran's claim was remanded in August 2003 and September 
2004.  


FINDINGS OF FACT

1.  In an August 1999 decision (mailed to the veteran on 
August 27, 1999), the RO determined that the veteran had not 
submitted new and material evidence in order to reopen his 
claim of service connection for Meniere's disease; the 
veteran did not submit a notice of disagreement within one 
year after August 27, 1999. 

2.  In a statement signed and dated August 30, 2000, the 
veteran requested that VA re-open his claim of service 
connection for Meniere's disease.  


CONCLUSION OF LAW

An effective date earlier than August 30, 2000, for service 
connection for Meniere's disease is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a February 1996 decision, the RO denied the veteran's 
claim of service connection for Meniere's disease.  

In an August 1999 decision, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of service connection for Meniere's disease.  The 
veteran was informed of this decision in a letter dated 
August 27, 1999.

In an August 30, 2000, statement, the veteran asserted that 
he wished to reopen his claim of service connection for 
Meniere's disease.  In support of that claim, he submitted a 
number of VA Medical Center documents from 2000.  A treatment 
record from March 13, 2000, shows that the veteran was seen 
for Meniere's disease.

In an October 2000 decision, the RO granted service 
connection for Meniere's disease, effective August 30, 2000.  


Analysis

Regarding the Veterans Claims Assistance Act of 2000 (VCAA), 
VA is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  In this case, there is no 
possibility that any evidence could be obtained that would be 
relevant to the legal question involved, i.e., an earlier 
effective date for the grant of service connection for 
Meniere's disease.  There is no evidence that could be 
obtained that would have any effect on the outcome of the 
claim.

The veteran is not prejudiced by the Board's consideration of 
this claim as VA has already met all notice and duty to 
assist obligations to the claimant under the VCAA.  The 
appellant in this case has been notified as to the laws and 
regulations governing effective dates.  The appellant has, by 
information letters, rating actions, the August 2001 
statement of the case (SOC), and the February 2004 and 
January 2005 supplemental statements of the case (SSOC) been 
advised of the evidence considered in connection with this 
appeal, and the evidence potentially probative of the claim 
throughout the procedural course of the claims process.  
38 C.F.R. § 3.159 (b)(1), (e).  

Regarding the second, third, and fourth elements of 38 C.F.R. 
§ 3.159(b)(1), the appellant has not contended that he was 
prejudiced by not receiving a VCAA letter which addressed the 
specific elements in the exact manner prescribed by 38 C.F.R. 
§ 3.159(b)(1).  Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005).  As to the first element under 38 C.F.R. 
§ 3.159(b)(1) (what information and evidence is necessary to 
substantiate the claim), as noted above, the appellant has 
been notified as to the laws and regulations governing 
effective dates.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (2004).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, when disability 
compensation is granted when new and material evidence is 
received after a final disallowance, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (a), (b)(1)(i) 
(West 2002); 38 C.F.R. § 3.400 (q)(1)(ii), (r) (2004).  

In an August 1999 decision, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of service connection for Meniere's disease.  The 
RO decision is a final decision, and constitutes the last 
final disallowance regarding service connection for Meniere's 
disease.  

Pursuant to the laws and regulations cited above, the 
effective date for service connection for Meniere's disease 
should be the later date of either the date he filed his 
claim to reopen his claim of service connection for Meniere's 
disease, or the date that entitlement arose.  

The first evidence of a post-August 1999 claim of service 
connection for Meniere's disease is an August 30, 2000, 
statement, in which the veteran indicated that he wished to 
reopen his claim of service connection for Meniere's disease.  
Since this communication was received more than one year 
after the August 27, 1999, notification to the veteran that 
his claim was not being reopened, it can not be considered a 
notice of disagreement (NOD) as to the August 1999 RO 
decision.  

There are no other statements between August 27, 1999, and 
August 30, 2000, which can be considered a NOD as to the 
August 1999 RO decision.  Thus, the correct effective date 
for the grant of service connection is August 30, 2000, the 
date on which the veteran submitted his request to re-open 
the claim. 


ORDER

An effective date earlier than August 30, 2000, for the award 
of service connection for Meniere's disease is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


